Oo fo ~J DWN WH Be WH NO —

NHN pO NY WN NY WN NY NY NO FS KF KF FEF FEF ESE St OO Se Ol
oo XN WD A FPF WD NH S&H OD OO BD AN KH WH FB W LY YK OS

Case 4:18-cv-01044-HSG Document 269 Filed 09/03/19 Page 1 of 4

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate ) Case Number: 4:18-cv-01044-HSG-JCS
of TECHSHOP, INC., )
)}) TECHSHOP’S REPLY RE: MOTION
Plaintiff, ) FOR ENTRY OF A PERMANENT
) INJUNCTION
vs. )
) Hearing Date: November 7, 2019, 2:00pm
DAN RASURE, et al. ) Judge: Hon. Haywood S. Gilliam, Jr.
)
Defendants. )

 

 

 

Plaintiff Doris A. Kalein, as trustee for the estate of TechShop, Inc. (hereinafter,
“TechShop”), after a jury trial with a verdict in its favor, files this reply in support of its motion
for entry of a permanent injunction barring Defendants from further infringement of the
TechShop’s trademarks.

I. DISCUSSION

In its opening papers, TechShop demonstrated that each of the four requirements for
entry of a permanent injunction were present.

Irreparable Injury

Here, citing the evidence entered at trial, TechShop noted that it had expended
considerable time effort and money in developing goodwill and its reputation as the pre-eminent
makerspace in the United States (indeed, internationally) offering high quality classes at multiple

locations. Defendants inferior offerings damaged the goodwill and reputation of TechShop. Just

Page 1 of 5

 
oO © SN BAO UO Fe WY NHN

Ny NO WN WH NHN KP KH KR DR mm mmm mm me em ee
SoS YJ DBD WH fF WD NH —|-§ OF OO CoO SN DBD Hn FF WY NY S&S &

 

 

Case 4:18-cv-01044-HSG Document 269 Filed 09/03/19 Page 2 of 4

one aspect of that was through Mr. Rasure’s abusive conduct in dealing with others. Further, of
course, absent an injunction, TechShop would lose control of the marks and its reputation and
that is an irreparable injury.

In Opposition, Defendants merely seek to denigrate TechShop and the marks. Opp. at 3-
6. Defendants’ repeated claim that TechShop offers “no evidence” or that what TechShop does
offer is merely “conclusory” or “speculative” ignores the week’s worth of testimony at trial.
Here, Defendants offer nothing with regard to the loss of control over TechShop’s reputation,
etc.

Defendants’ offer the illogical claim that the TechShop’ marks were toxic but that they
willfully infringed them and then switched to yet another infringing term in a manner designed to
mimic TechShop’s logo (further evidencing an effort to trade off TechShop’s goodwill). Opp. at
4-5, Defendants’ claim that Dr. Matolo testified that the marks were worth more after TechShop
closed the doors of its locations than before (Opp. at 6) is simply untrue. Dr. Matolo never stated
that. Indeed, Dr. Matolo testified that the closure would have reduced the value of the marks
somewhat but that the marks still retained significant value thereafter as evidenced by Mr.
Rasure’s own offers to license the marks mere weeks before this suit was filed.

Defendants’ claim that they ceased operations using the infringing marks sometime
around August 20, 2019 (i.e., after the verdict of willful infringement, after the entry of
judgment, and after TechShop filed a motion for permanent injunction), is both unpersuasive and
goes nowhere on the inquiry on this element. TechShop’s loss of control of its reputation and
goodwill are irreparable injuries. Indeed, the damage to TechShop from the inability to control
that would damage the Trustee’s ongoing efforts to liquidate the assets (including the marks) that
is her duty as the Chapter 7 trustee is uncontradicted.

TechShop showed that it would be irreparably harmed absent an injunction.

Remedies at Law Inadequate

In Opposition, Defendants offer that remedies at law are adequate because they value the

TechShop’ marks at zero. Opp. at 7. Of course, that contradicts Mr. Rasure’s offers to license

Page 2 of 5

 
oOo 3S SN DN UU F&F BY KB

NN HN Bw HB KN NR ND RD RO ee
eo NH OH FP WD NY K§ OD BO BAN KH HH FP YW NY | FS

 

 

Case 4:18-cv-01044-HSG Document 269 Filed 09/03/19 Page 3 of 4

the marks mere weeks before suit was filed. Again, at trial, TechShop offered multiple witnesses
that testified about TechShop’s investment in developing its reputation and goodwill over more
than a decade (Newton, Woods, Busch, Spurlock). Here, through at least the filing of the
opening papers on this motion, Defendants continued to infringe and no remedy at law is
adequate to address the injury to TechShop’s reputation and goodwill from that continued
infringement.

Balance of Hardships

As TechShop noted in its opening papers, in the absence of an injunction, TechShop
would lose the ability to control its reputation and goodwill. Further, as the Chapter 7 trustee,
Ms. Kaelin’s duty it to dispose of the assets of TechShop (including the marks) to satisfy the
creditors. Absent an injunction, the marks would be rendered worthless because they are not
enforced. Mot. at 4. In Opposition, Defendants offer that there is no evidence of this hardship,
or Ms. Kaelin’s role, etc. Opp. at 8-9. Respectfully, the evidence of Ms. Kaelin’s role is in the
caption itself and her duties as the Chapter 7 trustee are those imposed by law. Thus, TechShop
showed that it would suffer a hardship if no injunction were entered.

With regard to Defendants alleged hardship, Defendants contend that Mr. Rasure’s
reputation would be harmed if he was enjoined from further infringing the TechShop’ marks.
Opp. at 9-10. As TechShop noted in its opening papers, there is no harm to Defendants when an
injunction merely requires Defendants to comply with the law. Mot. at 2, 4. Thus, there is zero
harm to Defendants.

Balancing the harm to TechShop and the absence of harm to Defendants, the balance of
hardships weighs in TechShop’s favor and an injunction should issue.

Public Interest

As TechShop noted in its opening papers, the public interest is served by avoiding
confusion. Conversely, the public interest is injured by inadequate judicial response to

trademark infringement. Mot. at 3. In the present case, the jurors already found that both of

Page 3 of §

 
0 © NY WA NW F&F WH VN

wo Nw BH PO KN KO BO RD Rm Om es SS
oo SI DH WA BP WD NYO KK DCD BO Be IN HDB TF FSF W NH | SO

 

 

Case 4:18-cv-01044-HSG Document 269 Filed 09/03/19 Page 4 of 4

Defendants’ uses were likely to cause confusion, evidence of actual confusion was introduced at
trial, and the jurors also found that Defendants’ infringement was willful.

In Opposition, Defendants first misapprehend the nature of the public interest inquiry.
Opp. at 10-12. The “public interest” inquiry is whether the public interest would be disserved by
an injunction, not whether Mr. Rasure feels that his willful infringement was “innocent.”

Defendants’ repeated claim that their infringement was “innocent” is directly
contradicted the jury’s willfulness finding. There was nothing innocent about Defendants
misappropriation of TechShop’s trademarks, continued infringement after notice on February 14,
2018, continued infringement after the suit was filed, use of “TheShop.build” in a logo form
designed to mimic TechShop’s logo, and use the ““TheShop.build” even as people told Mr.
Rasure that that name was still too close to TechShop. Likewise, Defendants’ claim that they
“immediately” ceased infringement of “TechShop 2.0” was contradicted by Mr. Rasure’s own
testimony at trial. See Dkt. #261 at 3 (citing Rasure’ testimony).

There is no evidence to suggest that the public interest would be disserved by an
injunction. Indeed, the public interest in avoiding confusion and in a judicial response to
trademark infringement would be disserved if an injunction barring further infringement were
not entered.

Il. CONCLUSION
For the reasons set forth above, a permanent injunction barring further infringement

should be entered.

Respectfully submitted,

   

Jam ~ Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attormmeys for Plaintiff

Page 4 of 5

 
